Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 7, line 3, “With reference to Figs. 1 and 3, the lateral cover…” should be -With reference to Figs 1 and 2, the lateral cover…- because the lateral cover 24 is show in Figures 1 and 2, but does not appear in Figure 2.
On page 7, lines 19, “rest one of the three fixing holes” is unclear.  Applicant appears to mean the “last one” or the “third one”.  In lines 21-22, “adapting piece 41” should be -adapting piece 40-.  
On page 8, lines 14-15, “the motor-installation mount 20 can be mounted by motor units of various specification” is unclear because the motor mount 20 supports the motor unit, it is not mounted by the motor unit.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Talavasek et al. (PGPub 2016/0375954) in view of Greven (PGPub 2022/0153385).
Regarding claim 1, Talavasek teaches a motor mounting assembly 40 of an electric bicycle 20, and the motor mounting assembly comprising: a motor-installation mount 40 having a mounting frame 74-85 being annular and having a first lateral side (right side); a second lateral side (left side); and a lateral opening (see Figs. 3 and 5) disposed on the first lateral side; a lateral plate 85 formed on the second lateral side and having a through hole 84; an installation space (see para [0028], lines 17-21) formed by the mounting frame and the lateral plate; a lateral cover 96 detachably assembled to the first lateral side, covering the lateral opening, and having a through hole (hole for drive shaft 56, see Figures 3 and 5); a motor unit 52 received in the installation space of the motor-installation mount and having a first side and a second side oppositely defined on the motor unit, the first side of the motor unit facing the first lateral side of the motor-installation mount and partially protruding in the through hole of the lateral cover, and the second side of the motor unit facing the second lateral side of the motor-installation mount and partially protruding in the through hole of the lateral plate; and each one of the first and second sides of the motor unit having multiple threaded holes 98 disposed along a margin of the motor unit at intervals, wherein the motor unit is fastened to the lateral plate via multiple bolts 54 mounted through the lateral plate and fastened in mounting nuts.  
Talavasek lacks at least one adapting piece mounted between the motor unit and the lateral cover, and each of the at least one adapting piece having two fastening portions; one of the two fastening portions of each of the at least one adapting piece fastened to at least one of the threaded holes on the first side of the motor unit via at least one bolt; the other fastening portion clamped between the lateral cover and the mounting frame and fastened to the lateral cover and the mounting frame via at least one bolt.  Talavasek also shows threaded openings 55 on the plate 85 rather than in the motor unit.
Greven teaches a motor mounting assembly including a mounting frame 72, forming an installation space for a motor unit 12 that includes an adapting piece 50/50’ having fastening portions 301, 302, 303, 304, 305, 401, 402, 403.  One of the fastening portions 301 includes a threaded opening 56’ in a side 56 of the motor unit (see Figure 2; para [0029]) that receives a bolt 52. Another fastening portion at 401 is clamped between lateral cover (cover 54 of the motor unit) and the mounting frame 72 and fastened to the lateral cover and the mounting frame via at least one bolt 60.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing date to provide an adapting piece between the motor unit and the mounting frame of Talavasek, in view of the teaching of Greven, in order to provide tolerance compensation that can withstand high dynamic forces.  It would also have been an obvious reversal of parts to provide threaded holes in the motor unit that receive bolts, rather than bolts on the motor unit that are received in threaded holes, to connect the motor unit to the motor mount, in order to accomplish substantially the same result in substantially the same way.
Regarding claim 2, Talavasek shows a contour of the mounting frame and a contour of the motor unit that correspond in shape; a width of the mounting frame (for example, at ref. numeral 80, as seen in Figure 3) is smaller than a width of the motor unit 52; a top side of the mounting frame is connected to a bottom end of a seat tube 38; and a front side of the mounting frame is connected to a corresponding side of a down tube 34.  
Regarding claim 3, Talavasek teaches that the mounting frame 40 has multiple threaded bores 98 disposed at intervals on the first lateral side of the mounting frame and the lateral cover has multiple threading bores, wherein multiple bolts are respectively mounted through the multiple bores of the lateral cover and respectively fastened to the threaded bores of the mounting frame for fastening the lateral cover to the mounting frame.  It is not clear if the bolt receiving bores on the cover are threaded.  However, it would have been an obvious design expedient to thread the bolt receiving holes in the cover, in order to prevent the bolts from separating from the cover when loosened.
Regarding claims 4-8, Greven teaches each the at least one adapting piece 50 or 50’ has at least two fixing holes 301, 302, 303, 401, 402 ; the at least one bolt 52 is mounted through at least one of the at least two fixing holes of each one of the at least one adapting piece to fasten the adapting piece to the motor unit 12; and at least one of the at least two fixing holes 401 of each one of the at least one adapting piece aligns with the bores 66 of the mounting frame 74 for fastening the adapting piece 50 to the motor-installation mount 74 (see Figure 2).  It is not clear if the bores 66 are threaded.  However, it would have been an obvious design expedient to thread the bolt receiving holes in the mounting frame, in order to prevent the bolts from separating from the cover when loosened. 
Regarding claims 8 and 9, Greven teaches the at least one adapting piece includes two adapting pieces 50, 50’; one of the two adapting pieces 50’ is generally triangular and has three fixing holes 304, 305, 403, respectively disposed at three corners of the adapting piece; two bolts (fixing points 304, 305, are described in para [0033] of Greven, and each fixing point includes bores that receive bolts) are mounted through two of the three fixing holes of each one of the two adapting pieces to fasten the adapting piece to the motor unit, and the other one 403 of the three fixing holes of the adapting pieces aligns with one of the threaded bores of the mounting frame for fastening the adapting piece to the motor-installation mount 72.  Greven shows one of the adapting pieces to be oblong rather than triangular.  However, the shape of the adapting piece is a matter of routine design depending on the requirements of the space.  Also, motorcycle engines conventionally include triangular adapting pieces for connection to the cycle frame.  It would have been obvious to configure both adapting pieces in triangular shapes, as is well known and in view of the teaching of Greven with respect to adapting piece 50’, in order to accommodate specific motor and frame requirements, as needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moriyama teaches, with respect to Figures 18-20, that threading the fixation hole for a motor mount into the frame is an obvious alternative to providing a separate bolt.
Matsushima teaches using multiple triangular adapting piece 45-47 to connect an electric motor unit to a cycle frame.
Suzuki, Chang, Aunkst, and Matsuda teach electric drive motorcycles.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-5778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/